By the Court.

—The constable was entitled to the possession of the goods if any one: they must have been delivered to him if produced, and not to the plff. The endorsement shows that he made the demand and the plff. is a witness to it. From these circumstances it would seem that the covenant was in fact with the constable. It is doubtful whether we can go out of the deed at all to show to whom it was given; but, if we can, it must be governed by the delivery which was to the constable. Theobald on Principal and Surety 20.
Paper rejected and plff. nonsuited.